         Case 3:20-cr-00114-PDW Document 39 Filed 04/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NORTH DAKOTA


 UNITED STATES OF AMERICA,                     )
                                               )
                       Plaintiff,              )            Criminal No. 3:20-cr-114
                                               )
 vs.                                           )
                                               )       SENTENCING MEMORANDUM
 ERRICK STEVEN TOA,                            )
                                               )
                       Defendant.              )

       Errick Steven Toa, through counsel, Assistant Federal Public Defender Chad Pennington,

requests a time-served sentence and a period of supervision to follow under 18 U.S.C. § 3553(a).

Mr. Toa will raise any relevant sentencing arguments at his April 13, 2021, sentencing hearing.

       Dated 9th day of April, 2021.

                                       Respectfully submitted,

                                       JASON J. TUPMAN
                                       Federal Public Defender
                                       By:

                                         /s/ Chad Pennington
                                       Chad Pennington
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       Districts of South Dakota and North Dakota
                                       Federal Square, Second Floor
                                       112 Roberts Street North, Suite 200
                                       Fargo, ND 58102
                                       Telephone: 701-239-5111
                                       Facsimile: 701-239-5098
                                       filinguser_SDND@fd.org
